       Case 5:17-cv-00220-LHK Document 932 Filed 11/07/18 Page 1 of 6




 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
 3   Elizabeth A. Gillen, Cal. Bar No. 260667
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
10

11
                               UNITED STATES DISTRICT COURT
12
                             NORTHERN DISTRICT OF CALIFORNIA
13                                   SAN JOSE DIVISION

14

15
      FEDERAL TRADE COMMISSION,                         Case No. 5:17-cv-00220-LHK-NMC
16
                           Plaintiff,                   PLAINTIFF FEDERAL TRADE
17                                                      COMMISSION’S RESPONSE BRIEF
                    vs.                                 REGARDING POST-DISCOVERY
18
      QUALCOMM INCORPORATED, a                          EVIDENCE
19    Delaware corporation,
20                         Defendant.
21

22

23

24

25

26

27

28
                                                                     PLAINTIFF FTC’S RESPONSE BRIEF
                                                                       RE: POST-DISCOVERY EVIDENCE
                                                                   Case No. 5:17-cv-00220-LHK-NMC
       Case 5:17-cv-00220-LHK Document 932 Filed 11/07/18 Page 2 of 6



 1          Contrary to the suggestions in Qualcomm’s brief (ECF No. 929), the only issues now

 2   before the Court are (1) whether the parties should introduce at the January 2019 trial evidence

 3   relating to both liability and remedy; and (2) whether Qualcomm may introduce post-discovery

 4   documents that were cherry-picked from its own confidential files. The Court’s prior guidance

 5   answers these questions and, until recently, the parties had proceeded accordingly. Qualcomm

 6   now seeks to muddy the waters, but without doing what it should have done months ago if it

 7   wanted to update the discovery record: Make a specific proposal to modify the Court’s scheduling

 8   order. Given its own lack of diligence, Qualcomm cannot show good cause to do so, and does not

 9   even try. It instead tries to distract with questions not before the Court and arguments without

10   legal support. The FTC respectfully requests that the Court uphold its March 30, 2018 fact

11   discovery deadline.

12          Qualcomm’s Request to Introduce Post-Discovery Documents is Deficient

13          As set out in the FTC’s opening brief, this Court has previously decided that it will not

14   hold a bifurcated trial. ECF No. 928 at 2. The Court also clarified long ago that refresh discovery

15   must be “full discovery,” as opposed to “cherry picked” data, documents, or custodial

16   information. Id. Nevertheless, rather than seek modification of the Court’s schedule when there

17   was time to conduct further discovery, Qualcomm simply announced, just weeks ago, that it plans

18   to rely at trial on documents from its files that it unilaterally selected and produced after the

19   discovery cutoff. See id. This is no way to modify a Court scheduling order.

20          Qualcomm argues at length about what evidence would be sufficient for the Court to enter
21   an injunction—a question not currently before the Court. Even if Qualcomm’s arguments are
22   construed as an attempt to show good cause to waive the Court’s discovery cutoff, they fall far
23   short. For example, Qualcomm asserts that evidence regarding recent chip procurement decisions
24   by Apple will be important in assessing Qualcomm’s market power. See ECF No. 929 at 3. But as
25   set out in the FTC’s brief, Apple’s 2018 procurement decisions were the subject of pre-cutoff
26   discovery. See ECF No. 928 at 3. Qualcomm also references nebulous “updated evidence” of
27   other unnamed OEM chip procurement decisions—but still has not specified which OEMs it has
28   in mind or identified any particular evidence that it seeks to introduce. ECF No. 929 at 3. For the

                                                                             PLAINTIFF FTC’S RESPONSE BRIEF
                                                        1                      RE: POST-DISCOVERY EVIDENCE
                                                                           Case No. 5:17-cv-00220-LHK-NMC
         Case 5:17-cv-00220-LHK Document 932 Filed 11/07/18 Page 3 of 6



 1   first time in its brief, Qualcomm raises the possibility of post-discovery evidence regarding

 2   “whether OEMs plan to use Qualcomm modem chips in future devices now under development,”

 3   but it is no more clear about this evidence. Id. Qualcomm’s claim that the FTC “would have the

 4   Court reach the question of an injunction based on speculation” is thus misleading; in reality,

 5   much of the evidence on “current market conditions” that Qualcomm seeks to introduce is already

 6   in the pre-discovery cutoff record, and the scope of other such proposed evidence remains

 7   impossibly vague. 1

 8           Qualcomm’s request to introduce licenses produced after the discovery cutoff suffers from

 9   similar problems. See ECF No. 928 at 3. As set out in the FTC’s brief, to test whether and to what

10   extent Qualcomm exerted coercive leverage in entering into post-discovery licenses would

11   require extensive discovery from both Qualcomm and third parties, many of whom are located

12   abroad. See id. Nevertheless, fully aware of the Court’s November 2017 instruction that refresh

13   discovery must not be cherry-picked, Qualcomm waited until October 8 to announce its intent to

14   rely at trial on licenses that it had negotiated, and in many cases executed, months before. 2

15   Qualcomm claims the post-cutoff documents must be admitted at trial to avoid “error” (ECF No.

16   929 at 4), but it would be more problematic to assess the licenses in a vacuum, without careful

17   consideration of the surrounding context.

18           Legal Precedent Regarding Injunctive Relief Does Not Support Qualcomm’s Position

19           Qualcomm seeks to justify its vague and untimely request by relying on inapplicable case

20   law regarding the FTC’s ability to seek relief under Section 13(b) of the FTC Act. As set out in
21   the FTC’s opening brief, it is established law that injunctive relief under the FTC Act is warranted
22   1
       The issue before the Court is whether Qualcomm can rely on its own confidential information
23   without an opportunity for the FTC to conduct discovery about that evidence. Whether the parties
     may question third party witnesses about current or future market conditions, or question
24   Qualcomm witnesses about information in the public domain, is not part of the present dispute.
     2
       Qualcomm has still not provided any explanation for its failure to notify the FTC or the Court
25   about its intent to rely upon this evidence prior to October 8. The last meet and confer the parties
26   had about the possibility of a refresh of discovery, which the FTC had agreed to consider if
     Qualcomm had a specific proposal and if circumstances warranted it, was in February. Qualcomm
27   never made such a proposal and chose not to raise the issue with the Court in any of the half
     dozen case management statements filed between the close of fact discovery and October.
28

                                                                           PLAINTIFF FTC’S RESPONSE BRIEF
                                                       2                     RE: POST-DISCOVERY EVIDENCE
                                                                         Case No. 5:17-cv-00220-LHK-NMC
         Case 5:17-cv-00220-LHK Document 932 Filed 11/07/18 Page 4 of 6



 1   when “the wrongs are ongoing or likely to recur.” FTC v. Evans Prods. Co., 775 F.2d 1084, 1087

 2   (9th Cir. 1985); see also ECF No. 928 at 1. Qualcomm concedes that this is the standard. See ECF

 3   No. 929 at 1. Given that Qualcomm continues to maintain the licensing policies and practices that

 4   are at the core of this case, the FTC is prepared to show at trial that Qualcomm is engaged in

 5   ongoing misconduct, and the Court need not consider at this time whether the FTC has carried its

 6   burden or whether an injunction is appropriate. 3

 7           Qualcomm tries to validate its attempt to inject cherry-picked documents into the record

 8   by relying on United States v. Dish Network, LLC, No. 09-3073, 2016 WL 29244 (C.D. Ill. Jan. 4,

 9   2016). Dish Network actually shows why Qualcomm’s request is inappropriate. In that case, Dish

10   had violated the telemarketing laws over a multi-year period. On the eve of trial—and more than

11   three years after the fact discovery deadline—it sought to introduce call records and audit reports

12   prepared after the close of discovery for the narrow purpose of showing its current compliance

13   with applicable laws. See Dish Network, 2016 WL 29244 at *8. The court held that the late

14   disclosure of this material violated Dish’s discovery obligations and was neither substantially

15   justified nor harmless. See id. at *9. It noted that Dish “only produced a highly selective portion

16   of the documents” and that the plaintiffs would be “prejudiced by the admission of this evidence

17   because they have never had the opportunity to depose anyone about the documents or ensure that

18   the new procedures have been implemented.” Id. The same is true here (to the extent Qualcomm’s

19   post-discovery evidence is relevant at all).

20           To be sure, the court in Dish Network ultimately did not exclude the compliance

21   documents. Instead, it made a discretionary decision to bifurcate the trial and allow further

22   discovery, requiring Dish to pay the plaintiffs’ attorneys’ fees and expenses as a sanction. See id.

23   at *12. But there is no reason why the Court should follow that approach here. Dish Network

24   involved a more than 3.5-year gap between the close of discovery and trial. See id. at *1. The

25   same concerns do not apply to this case, which the Court has advanced swiftly and efficiently,

26   3
      Even if a showing of likelihood of recurrence were required, the “existence of past violations
27   may give rise to an inference that there will be future violations.” SEC v. Murphy, 626 F.2d 633,
     655 (9th Cir. 1980) (also stating that “the fact that the defendant is currently complying with the
28   securities laws does not preclude an injunction”).

                                                                           PLAINTIFF FTC’S RESPONSE BRIEF
                                                         3                   RE: POST-DISCOVERY EVIDENCE
                                                                         Case No. 5:17-cv-00220-LHK-NMC
         Case 5:17-cv-00220-LHK Document 932 Filed 11/07/18 Page 5 of 6



 1   with only a 9-month window between the close of fact discovery and trial, and where Qualcomm

 2   seeks to introduce evidence on far more expansive topics. Moreover, the Dish Network court

 3   recognized that as a practical matter, “the case need[ed] to be resolved” and that “[c]ontinually

 4   producing newly-created evidence only serves to further delay this case and imposes an undue

 5   burden on the parties and the Court.” Id. at *10. Accordingly, the court ordered that “if any

 6   additional supplementation is necessary, the party seeking to supplement must obtain leave of

 7   Court to do so.” Id. Qualcomm did not seek, let alone obtain, leave of Court to supplement the

 8   record, despite being on notice that full and fair discovery would be necessary for it to do so.

 9           The other cases cited by Qualcomm are similarly inapplicable because they involved

10   conduct that, unlike here, had already ceased when the lawsuit was filed. For example,

11   Qualcomm cites FTC v. AbbVie Inc., No. 14-5151, 2018 WL 3830533 (E.D. Pa. June 29, 2018),

12   but that case involved anticompetitive actions that were no longer ongoing. The court there did

13   not hold that the FTC’s evidence was “stale,” but rather that the FTC had not shown sufficient

14   likelihood of recurrence to warrant an injunction. See id. at *35–36. That determination is on

15   appeal to the Third Circuit. And in FTC v. Merch. Servs. Direct, LLC, No. 13-cv-0279, 2013 WL

16   4094394, at *3 (E.D. Wash. Aug. 13, 2013), the court likewise held that the FTC had not shown

17   adequate likelihood of recurrence. By contrast, there is no serious dispute that this case involves

18   ongoing conduct.

19           The FTC respectfully requests that the Court confirm that it will enforce the March 30,

20   2018 fact discovery deadline, and that cherry-picked post-discovery documents from

21   Qualcomm’s own files may not be introduced at trial. The FTC further requests that the Court

22   confirm that the January 2019 trial will address both liability and remedy. 4

23

24

25   4
       As stated in its opening brief, the FTC does not oppose briefing remedy after trial or after a
26   liability decision, as has happened in recent government antitrust cases—without updating the
     discovery record. See, e.g., United States v. Apple, Inc., 952 F. Supp. 638 (S.D.N.Y. 2013) (No.
27   12 Civ. 2826) (bench trial concluded June 20, 2013, ECF No. 297; liability decision July 10,
     2013, ECF No. 326; remedy briefs submitted Aug. 2, 2013, ECF Nos. 329, 331; injunction issued
28   Sept. 5, 2013, ECF No. 374).

                                                                           PLAINTIFF FTC’S RESPONSE BRIEF
                                                       4                     RE: POST-DISCOVERY EVIDENCE
                                                                         Case No. 5:17-cv-00220-LHK-NMC
       Case 5:17-cv-00220-LHK Document 932 Filed 11/07/18 Page 6 of 6



 1   Dated: November 7, 2018

 2
                                               Respectfully submitted,
 3
                                               FEDERAL TRADE COMMISSION,
 4

 5                                             /s/ Jennifer Milici
                                               Jennifer Milici
 6                                             J. Alexander Ansaldo
 7                                             Joseph R. Baker
                                               Elizabeth A. Gillen
 8                                             Daniel Matheson
                                               Mark Woodward
 9                                             Federal Trade Commission
                                               600 Pennsylvania Avenue, N.W.
10
                                               Washington, D.C. 20580
11                                             (202) 326-2912; (202) 326-3496 (fax)
                                               jmilici@ftc.gov
12
                                               Attorneys for Federal Trade Commission
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                             PLAINTIFF FTC’S RESPONSE BRIEF
                                           5                   RE: POST-DISCOVERY EVIDENCE
                                                           Case No. 5:17-cv-00220-LHK-NMC
